Title: From James Madison to John Armstrong, 20 August 1814
From: Madison, James
To: Armstrong, John


        
          Aug. 20. 1814
        
        Note to Secy. of War on the proposed consolidation of 8 Regts—30. 31. &c
        The consolidations proposed are approved. The information for assisting the selection of officers to be retained is extremely scanty whilst the task is both important & difficult. The Secy. of war will suggest the names which appear on the whole most fit to remain in service.
        
          J. M.
        
      